                       UNITED STATES BANKRUPTCY COURT                   NTCCNSNT (rev 11/2018)
                             Southern District of Indiana
                              46 E. Ohio St., Rm. 116
                               Indianapolis, IN 46204
In re:

Dale Lynn Caldwell,                                  Case No. 12−04359−RLM−13
            Debtor.
                                                     Adv. Proc. No. 19−50021
Dale Lynn Caldwell,
            Plaintiff,
   vs.
Rushmore Loan Management Services LLC,
            Defendant.

                      NOTICE REGARDING CONSENT LANGUAGE

A Complaint was filed on February 14, 2019, by Plaintiff Dale Lynn Caldwell.

NOTICE IS GIVEN that pursuant to Fed.R.Bankr.P. 7008, language consenting to a final
order or judgment by the bankruptcy court is required and is missing from the Complaint.

NOTICE IS FURTHER GIVEN that the Complaint must be amended by February 28,
2019. The Court will not issue the summons until the Complaint has been amended.
Pursuant to Fed.R.Civ.P. 4(m), made applicable in this matter by Fed.R.Bankr.P. 7004,
failure to serve the summons and complaint within 90 days after the original filing may
result in the dismissal of the Complaint.

Sample language satisfying the requirement for a statement concerning the party's
consent can be found at www.insb.uscourts.gov/SampleConsentLanguage.pdf.

Dated: February 14, 2019                    Kevin P. Dempsey
                                            Clerk, U.S. Bankruptcy Court
